DETAILED ACTION
Examination of Reissue Application
The present application, filed on July 18, 2019, is for a reissue examination for United States Patent Number US 9,910,622 B2, which was issued to Law (hereinafter “the ‘622 Patent”).
The application 15/177,144 for the ‘622 Patent was filed on June 8, 2016, which is a continuation of application No. 14/288,208 filed on May 27, 2014 (now patented US 9,383,926), and thus the instant reissue application is being examined under the first inventor to file provisions of the AIA .
Receipt Acknowledgement
Receipt is acknowledged of the Response/Amendment filed on March 10, 2022.  The Response was filed after a final rejection in the Office action mailed on January 11, 2022, wherein the claims 10-16 and 19-32 were rejected because of the defective reissue substitute statement filed on July 18, 2019 under 35 U.S.C. § 251 and the claims 10-12, 14, 15, 19-21, 23, 31, and 32 were rejected under 35 U.S.C. § 112(a) and § 251 because of new matter added to the ‘622 Patent.  However, the proposed amendment in the Response correctly amends the rejected claims in order to overcome those rejections.  Furthermore, it does not raise any issue of new matter and the request for reconsideration of the finality of the rejection of the last Office action is persuasive in light of the proposed amendment.  Therefore, the finality of that last Office action is withdrawn, and the proposed amendment is entered.
The specification was amended on March 17, 2021 at col. 1, CROSS REFERENCE TO RELATED APPLICATIONS, and the drawing was amended on March 17, 2021 at Fig. 2.
The original claims 1-9 have been canceled; and new claims 10-56 have been added, but the new claims 10-12, 14, 15, 17-21, 23, and 31-56 have been canceled since this reissue application was filed.

Claim Interpretation
The following is a quotation of 35 U.S.C. § 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this reissue application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. § 112(f) is invoked.
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. § 112(f):
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. § 112(f).  The presumption that the claim limitation is interpreted under 35 U.S.C. § 112(f) is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. § 112(f).  The presumption that the claim limitation is not interpreted under 35 U.S.C. § 112(f) is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform 
First, this reissue application includes claim limitations that use the word “host interface,” which is including a structural term “interface” having a specific structural meaning for performing the claimed functions “coupling with the solid-state storage device” in the claim 24.
Accordingly, these claim limitations are not being interpreted under 35 U.S.C. § 112(f), and so they are not being interpreted to cover only the corresponding structure, material, or acts described in the specification as performing the claimed function, and equivalents thereof.
If the reissue applicant intends to have these limitations interpreted under 35 U.S.C. § 112(f), the reissue applicant may: (1) amend the claim limitations to remove the structure, materials, or acts that performs the claimed function; or (2) present a sufficient showing that the claim limitations do not recite sufficient structure, materials, or acts to perform the claimed function.
Second, this reissue application includes claim limitations that use the word “host computer” (i.e., a generic computer), which is a generic placeholder (i.e., a non-structural term having no specific structural meaning) for performing the claimed function “issuing various commands” in the claims.  And, the word “host computer” is modified by functional language “issue various commands“ recited in the claims by the transition word “configured to”.
Furthermore, these claim limitations use the generic placeholder “host computer” that is coupled with functional language, as discussed in the above, without reciting sufficient structure to perform the recited function and the generic placeholder “host computer” is not preceded by a structural modifier.  In other words, the one or more claims do not recite any structure connected to the “host computer” for structurally modifying the “host computer” itself other than a host interface, which is not sufficient for performing the recited functions.  Therefore, the “host computer” and claim language recited in those claims do not convey to a person skilled in the art enough structure because the description in those claims of the host’s operation does 
Because these claim limitations are being interpreted under 35 U.S.C. § 112(f), they are being interpreted to cover the corresponding structure described in the specification of the ‘622 Patent as performing the claimed function, and equivalents thereof.  Based upon a review of the ‘622 Patent, the Examiner finds a HOST 110 in Fig. 1, which is supporting the claimed subject matter “host computer” of the claimed invention (See the specification of the ‘622 Patent at col. 9, line 13 through col. 11, line 47).
If the reissue applicant does not intend to have these limitations interpreted under 35 U.S.C. § 112(f), the reissue applicant may:  (1) amend the claim limitations to avoid them being interpreted under 35 U.S.C. § 112(f) (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitations recite sufficient structure to perform the claimed function so as to avoid them being interpreted under 35 U.S.C. § 112(f).
Examiner’s Statement of Reasons for Allowance
Claims 13, 16, 22, and 24-30 are allowed.
The following is a statement of reasons for the indication of allowable subject matter over the prior art of record:
With respect to claims 13, 16, 22, and 24-30, the claim limitations of the claim 24 are deemed allowable over the prior art of record as the prior art fails to teach or suggest issuing a first command to at least one SSD to request that the at least one SSD notify the host device of an amount of available area to write data in the at least one SSD, identifying an SSD that has a greater amount of available area among the array of SSDs, the identified SSD being the first SSD, issuing a second command to the first SSD, the second command being a command with which a first amount of data is to be transmitted to the first SSD, and issuing a third command to the second SSD before transmitting the first amount of data to the first SSD is completed, the third command being a command to stop a garbage collection in the second SSD.

Any comments considered necessary by the reissue applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Christopher E. Lee whose telephone number is 571-272-3637.  The Examiner can normally be reached on 9:00am to 5:00pm.  If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Andrew J. Fischer can be reached on 571-272-6779.  The FAX phone number for the organization where this application or proceeding is assigned is 571-273-9900.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://www.uspto.gov/patents/process/status/index.jsp. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).


If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Signed:
/Christopher E. Lee/  
Christopher E. Lee, Primary Examiner                                                                                                                                                                                                        Central Reexamination Unit / Art Unit 3992




















Conferees:

/MY TRANG TON/Primary Examiner, Art Unit 3992                                                                                                                                                                                                        
/ANDREW J. FISCHER/Supervisory Patent Examiner, Art Unit 3992